Exhibit 10.3

RESTRICTED STOCK AWARD AGREEMENT

UNDER THE

DESTINATION MATERNITY CORPORATION

2005 EQUITY INCENTIVE PLAN

THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”) is made by and between
Destination Maternity Corporation, a Delaware corporation, (the “Company”) and
Christopher F. Daniel (the “Grantee”).

WHEREAS, the Company maintains the Destination Maternity 2005 Equity Incentive
Plan (the “Plan”) for the benefit of its employees, directors, consultants, and
other individuals who provide services to the Company; and

WHEREAS, the Plan permits the grant of Restricted Stock; and

WHEREAS, to compensate the Grantee for his or her service to the Company and to
further align the Grantee’s financial interests with those of the Company’s
other stockholders, the Board approved this Award of Restricted Stock on
[            , 2011] (the “Effective Date”), subject to the restrictions and on
the terms and conditions contained in the Plan and this Agreement.

NOW, THEREFORE, in consideration of these premises and the agreements set forth
herein, the parties, intending to be legally bound hereby, agree as follows:

1. Award of Restricted Shares. The Company hereby awards the Grantee 10,000
Shares of Restricted Stock, subject to the restrictions and on the terms and
conditions set forth in this Agreement (the “Restricted Shares”). The terms of
the Plan are hereby incorporated into this Agreement by this reference, as
though fully set forth herein. Except as otherwise provided herein, capitalized
terms herein will have the same meaning as defined in the Plan.

2. Vesting of Restricted Shares. The Restricted Shares are subject to forfeiture
to the Company until they become nonforfeitable in accordance with this
Section 2. While subject to forfeiture, the Restricted Shares may not be sold,
pledged, assigned, otherwise encumbered or transferred in any manner, whether
voluntarily or involuntarily by the operation of law.

(a) Vesting Based on Continued Service. 20% of the Restricted Shares will become
nonforfeitable on each of the first, second, third, fourth and fifth
anniversaries of the Effective Date, provided in each case that the Grantee
remains continuously employed or engaged by the Company through the applicable
anniversary.

(b) Unvested Shares Forfeited Upon Cessation of Service. Upon any cessation of
the Grantee’s service with the Company (whether initiated by the Company,
Grantee or otherwise): (i) any Restricted Shares that are not then
nonforfeitable will immediately and automatically, without any action on the
part of the Company, be forfeited, and (ii) the Grantee will have no further
rights with respect to those shares.



--------------------------------------------------------------------------------

3. Issuance of Shares.

(a) The Company will cause the Restricted Shares to be issued in the Grantee’s
name either by book-entry registration or issuance of a stock certificate or
certificates.

(b) While the Restricted Shares remain forfeitable, the Company will cause an
appropriate stop-transfer order to be issued and to remain in effect with
respect to the Restricted Shares. As soon as practicable following the time that
any Restricted Share becomes nonforfeitable (and provided that appropriate
arrangements have been made with the Company for the withholding or payment of
any taxes that may be due with respect to such Share), the Company will cause
that stop-transfer order to be removed. The Company may also condition delivery
of certificates for Restricted Shares upon receipt from the Grantee of any
undertakings that it may determine are appropriate to facilitate compliance with
federal and state securities laws.

(c) If any certificate is issued in respect of Restricted Shares, that
certificate will be legended as described in Section 8(b) of the Plan and held
in escrow by the Company’s secretary or his or her designee. In addition, the
Grantee may be required to execute and deliver to the Company a stock power with
respect to those Restricted Shares. At such time as those Restricted Shares
become nonforfeitable, the Company will cause a new certificate to be issued
without that portion of the legend referencing the previously applicable
forfeiture conditions and will cause that new certificate to be delivered to the
Grantee (again, provided that appropriate arrangements have been made with the
Company for the withholding or payment of any taxes that may be due with respect
to such Shares).

4. Substitute Property. If, while any of the Restricted Shares remain subject to
forfeiture, there occurs a merger, reclassification, recapitalization, stock
split, stock dividend or other similar event or transaction resulting in new,
substituted or additional securities being issued or delivered to the Grantee by
reason of the Grantee’s ownership of the Restricted Shares, such securities will
constitute “Restricted Shares” for all purposes of this Agreement and any
certificate issued to evidence such securities will immediately be deposited
with the secretary of the Company (or his or her designee) and subject to the
escrow described in Section 3(c), above.

5. Rights of Grantee During Restricted Period. The Grantee will have the right
to vote the Restricted Shares and to receive dividends and distributions with
respect to the Restricted Shares; provided, however, that any cash dividends or
distributions paid in respect of the Restricted Shares while those Shares remain
subject to forfeiture will be delivered to the Grantee only if and when the
Restricted Shares giving rise to such dividends or distributions become
nonforfeitable.

6. Securities Laws. The Board may from time to time impose any conditions on the
Restricted Shares as it deems necessary or advisable to ensure that the
Restricted Shares are issued and resold in compliance with the Securities Act of
1933, as amended.

7. Tax Consequences. The Grantee acknowledges that the Company has not advised
the Grantee regarding the Grantee’s income tax liability in connection with the
grant of or the lapse of forfeiture restrictions on the Restricted Shares. The
Grantee has had the opportunity to review with his or her own tax advisors the
federal, state and local tax

 

-2-



--------------------------------------------------------------------------------

consequences of the transactions contemplated by this Agreement. The Grantee is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents. The Grantee understands that the Grantee (and
not the Company) shall be responsible for the Grantee’s own tax liability that
may arise as a result of the transactions contemplated by this Agreement.

8. The Plan. This Award of Restricted Shares is subject to, and the Grantee
agrees to be bound by, all of the terms and conditions of the Plan, as such Plan
may be amended from time to time in accordance with the terms thereof. Pursuant
to the Plan, the Board is authorized to adopt rules and regulations not
inconsistent with the Plan as it shall deem appropriate and proper. A copy of
the Plan in its present form is available for inspection during business hours
by the Grantee at the Company’s principal office. All questions of the
interpretation and application of the Plan and the Grantee shall be determined
by the Board and any such determination shall be final, binding and conclusive.

9. Entire Agreement. This Agreement, together with the Plan, represents the
entire agreement between the parties hereto relating to the subject matter
hereof, and merges and supersedes all prior and contemporaneous discussions,
agreements and understandings of every nature.

10. Tax Withholding. The Company hereby agrees that, at the election of the
Grantee and except as would otherwise violate the terms of any financing
agreement to which the Company is then a party, the minimum required tax
withholding obligations arising in connection with this Award may be settled in
nonforfeitable Shares subject to this Award based on the Fair Market Value of
those Shares.

11. Governing Law. This Agreement will be construed in accordance with the laws
of the Commonwealth of Pennsylvania, without regard to the application of the
principles of conflicts of laws.

12. Amendment. Subject to the provisions of the Plan, this Agreement may only be
amended by a writing signed by each of the parties hereto.

13. Execution. This Agreement may be executed, including execution by facsimile
signature, in one or more counterparts, each of which will be deemed an
original, and all of which together shall be deemed to be one and the same
instrument.

[This space left blank intentionally; signature page follows.]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company’s duly authorized representative and the Grantee
have each executed this Restricted Stock Award Agreement on the respective date
below indicated.

 

DESTINATION MATERNITY CORPORATION By:  

 

Name:  

 

Title:  

 

Date:  

 

GRANTEE Signature:  

 

Date:  

 

 

-4-